DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Final Office Action is in response to the Amendment filed 11/6/2020.

Response to Arguments
Applicant's arguments filed 11/6/2020 have been fully considered but they are not persuasive. 
Regarding claims 1, 13, and 18, Applicant argues that Ostrovsky fails to disclose the claimed subject matter because a person of ordinary skill in the art reading Ostrovsky would be motivated to “detect a ground fault condition” rather than “detect an AC-DC circuit fault to ensure de-energization” (emphasis added).  See Remarks at Page 11.  Examiner respectfully disagrees.  
A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Here, Applicant has failed to allege how the claim language, under the broadest reasonable interpretation standard, results in a structure that is patentably distinct from the structure of Ostrovsky.  Because no structural difference exists, in the opinion of the Examiner, between the Ostrovsky and language of the independent claims, the reference still reads on the independent claims. 


Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claims 1, 8, and 15 are objected to because of the following informalities:  
In claim 1, at lines 7, 9, and 15 “an input” should read “the input”.
In claim 8, at line 4 “a first RC circuit should read “the first RC circuit”.
In claim 15, at line 4, “the voltage sensor circuit” should read “the voltage sense circuit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 9-15, and 18-21 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Ostrovsky (U.S. Publication No. 2014/0092503).
Regarding claim 1, Ostrovsky discloses an apparatus (Figures 1, 2, 4, and 6) that comprises:  an input voltage node (Figure 6:  104; Paragraph [0053]) and a fault interrupt output (Figure 6:  108; Paragraph [0054]); a first power converter circuit (Figure 6:  127, 124) having an input coupled (Figure 6:  through 118) to the input voltage node (Figure 6:  104) and having a first bias node output (Figure 6:  111); a second power converter circuit (Figure 6:  118) having an input coupled to the input voltage node (Figure 6:  104) and having a second bias node output (Figure 6:  VREF); a safety fault monitor (Figures 5 and 6: 110, 538; Paragraph [0089]) having an input coupled to the first bias node output (Figure 6:  111) and having an output (Paragraph [0054]:  “microcontroller 110…controls a line interrupt assembly 108”) coupled to the fault interrupt output (Figure 6:  108; Paragraph [0054]), the safety fault monitor (Figure 6: 110) being configured to selectively assert a fault interrupter signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figure 2:  “interrupt_ctrl”) on the fault interrupt output (Figure 6:  108; Paragraph [0054]) based at least in part on a first bias voltage (Figure 6:  voltage at 111) and a first power consumption (Paragraph [0111]:  “an arcing condition”); and a power fault (Figures 5 and 6:  110, 536; Paragraph [0092]) having an input coupled to the second bias node output (Figure 6:  VREF), having an input coupled to the first bias node output (Figure 6:  111), and having an output coupled to the fault interrupt output (Figure 6:  108; Paragraph [0054]), the power fault monitor being configured to selectively assert the fault interrupter signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figure 2:  “interrupt_ctrl”) on the fault interrupt output based at least in part on a second bias voltage (Figure 6:  VREF) and a second power consumption (Paragraph [0092]:  “RMS rather than average current”), in which the second power consumption (Paragraph [0092]:  “RMS rather than average current”) is less than the first power consumption (Paragraph [0111]:  “an arcing condition”).
Regarding claim 2, Ostrovsky discloses in which the power fault monitor (Figures 5 and 6:  110, 536; Paragraph [0092]) includes a voltage sense circuit (Figure 6:  116; Paragraph [0055]) configured to compare the first bias voltage (Figure 6:  voltage at 111) and the second bias voltage (Figure 6:  VREF), and to determine a comparison result (Figure 6:  115), and the power fault monitor is configured to selectively assert the fault interrupter signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figure 2:  “interrupt_ctrl”) based on the comparison result (Paragraphs [0053]-[0057]).
Regarding claim 3, Ostrovsky discloses in which the fault interrupter signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figure 2:  “interrupt_ctrl”) is asserted by the power fault monitor (Figures 5 and 6:  110, 536; Paragraph [0092]) when the comparison result indicates that a drop rate of (Figure 6:  voltage at 111) relative to a drop rate of the second bias voltage (Figure 6:  VREF) exceeds a threshold (Paragraphs [0055] and [0069]).
Regarding claim 4, Ostrovsky discloses in which the fault interrupter signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figure 2:  “interrupt_ctrl”) is asserted by the power fault monitor (Figures 5 and 6:  110, 536; Paragraph [0092]) when the comparison result indicates that the difference between the first and second bias voltages is greater than a threshold amount (Paragraphs [0055] and [0069]).
Regarding claim 5, Ostrovsky discloses in which the power fault monitor (Figures 5 and 6:  110, 536; Paragraph [0092]) includes:  a driver circuit (Figure 5:  506; Paragraphs [0078] and [0087]) coupled to the voltage sense circuit (Figure 6:  116; Paragraph [0055]); and a switch (Figure 4A:  402 (“SCR” = “silicon controlled rectifier” are a type of “switch”) coupled to the driver circuit (Figure 5:  506; Paragraphs [0078] and [0087]), wherein the driver circuit is configured to assert a control signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figures 2 and 4A:  “interrupt_ctrl”) to the switch based on the comparison result, wherein the switch is configured to allow current flow in response to an asserted control signal from the driver circuit, and wherein the current flow results in the fault interrupter signal (Figure 4A:  interrupt_ctrl).
Regarding claim 9, Ostrovsky discloses in which the safety fault monitor is configured to detect ground faults (Paragraph [0046]).
Regarding claim 10, Ostrovsky discloses the safety fault monitor is configured to detect arc faults (Paragraph [0046]).
(Figures 2 and 6:  127; Paragraph [0059]) coupled to the fault interrupt output and configured to convert fault interrupt signals into digital signals for use by a microprocessor (Paragraph [0068]).
Regarding claim 12, Ostrovsky discloses in which the safety fault monitor is a ground fault circuit interrupter (GFCI) (Paragraph [0046]), and the fault interrupter signal is a silicon-controlled rectifier (SCR) signal (Figure 4A:  402; Paragraph [0109]).

Regarding claim 13, Ostrovsky discloses an integrated circuit (Figure 6:  600; Paragraph [0112]) that comprises:  a feedback input (Figure 6:  through 124), a reference input (Figure 6:  VREF), a first bias input  (Figure 6:  voltage at 111), a second bias input (Figure 6:  voltage at 113), and a silicon controlled rectifier output (Figure 2 and 4A:  interrupt_ctrl); a safety fault monitor circuit (Figures 5 and 6: 110, 538; Paragraph [0089]) coupled to the feedback input, the reference input, the first bias input and the silicon controlled rectifier output, the safety fault monitor circuit being configured to selectively assert a fault interrupter signal (Figure 4A:  interrupt_ctrl) on the silicon controlled rectifier output; and a power fault monitor (Figures 5 and 6:  110, 536; Paragraph [0092]) circuit coupled to the first bias input, the second bias input, and the silicon controlled rectifier output, the power fault monitor circuit is configured to selectively assert the fault interrupter signal (Figure 4A:  interrupt_ctrl) on the silicon controlled rectifier output, and the power fault monitor circuit includes:  a voltage sense circuit (Figure 6:  116; Paragraph [0055]) configured to compare a first voltage on the first bias input (Figure 6:  voltage at 111) and a second voltage (Figure 6:  voltage at 113) on the second bias input, and to determine a comparison result (Figure 6:  115); and a switch (Figure 4A:  402 (“SCR” = “silicon controlled rectifier” are a type of “switch”) operated based on the comparison result (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figures 2 and 4A:  “interrupt_ctrl”).
Regarding claim 14, Ostrovsky discloses in which the first voltage (Figure 6:  voltage at 111) is a first bias voltage input to the safety fault monitor circuit (Figures 5 and 6: 110, 538; Paragraph [0089]), in which the second voltage (Figure 6:  voltage at 113) is a second bias voltage input to the power fault monitor circuit (Figures 5 and 6:  110, 536; Paragraph [0092]), and in which a power consumption (Paragraph [0092]:  “RMS rather than average current”) of the power fault monitor circuit is less than a power consumption of the safety fault monitor circuit (Paragraph [0111]:  “an arcing condition”).
Regarding claim 15, Ostrovsky discloses in which the power fault monitor circuit (Figures 5 and 6:  110, 536; Paragraph [0092]) includes a driver circuit (Figure 5:  506; Paragraphs [0078] and [0087]) coupled to the voltage sensor circuit (Figure 6:  116; Paragraph [0055]), the driver circuit is configured to assert a control signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figures 2 and 4A:  “interrupt_ctrl”)  to the switch based on the comparison result, in which the switch (Figure 4A:  402 (“SCR” = “silicon controlled rectifier” are a type of “switch”) is configured to allow current flow in response to an asserted control signal from the driver circuit, and in which the current flow results in the fault interrupter signal (Figure 4A:  interrupt_ctrl).

Regarding claim 18, Ostrovsky discloses an integrated circuit (Figure 6:  600; Paragraph [0112]) that comprises:  a feedback node (Figure 6:  through 124) and a reference node (Figure 6:  VREF) adapted to be coupled to a sense transformer (Figure 6:  112; Paragraph [0055]); a fault interrupt output (Figure 4A:  interrupt_ctrl); a first node (Figure 3:  111) adapted to receive a first voltage; a second node (Figure 3:  113) adapted to receive a second voltage; a safety fault monitor circuit (Figures 5 and 6: 110, 538; Paragraph [0089]) coupled to the feedback node, the reference node, and the first node and configured to use the first voltage to power switching operations to assert a fault interrupter signal (Figure 4A:  interrupt_ctrl) on the fault interrupt output in response to a first trigger, in which the safety fault monitor circuit has a first power consumption (Paragraph [0111]:  “an arcing condition”); and 
a power fault monitor circuit (Figures 5 and 6:  110, 536; Paragraph [0092]) coupled to the first node and the second node and configured to use the second voltage to power switching operations to assert the fault interrupter signal (Figure 4A:  interrupt_ctrl) on the fault interrupt output in response to a second trigger, in which the power fault monitor circuit has a second power consumption (Paragraph [0092]:  “RMS rather than average current”) that is less than the first power consumption (Paragraph [0111]:  “an arcing condition”).
Regarding claim 19, Ostrovsky discloses in which the power fault monitor circuit includes:  a voltage sense circuit (Figure 6: 116) configured to perform a comparison of the first voltage (Figure 6:  111) and the second voltage (Figure 6:  113); a transistor-based switch (Figure 4A:  402 (“SCR” = “silicon controlled rectifier” are a type of “switch”); and a driver circuit (Figure 5:  506; Paragraphs [0078] and [0087]), in which the switching operations involve the driver circuit selectively asserting a drive signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figure 2:  “interrupt_ctrl”) to a control terminal of the transistor-based switch in response to the comparison indicating that a drop rate of the first voltage relative to a drop rate of the second voltage exceeds a threshold (Paragraphs [0055] and [0069]).
Regarding claim 20, Ostrovsky discloses in which the power fault monitor circuit includes:  a voltage sense circuit (Figure 6: 116) configured to perform the comparison of the first voltage (Figure 6:  111) and the second voltage (Figure 6:  113); a transistor-based switch (Figure 4A:  402 (“SCR” = “silicon controlled rectifier” are a type of “switch”); and a driver circuit (Figure 5:  506; Paragraphs [0078] and [0087]), in which the switching operations involve the driver circuit selectively asserting a drive signal (Paragraph [0111]:  “microcontroller 110 triggers a circuit interruption”; shown in Figure 2:  “interrupt_ctrl”) to the control terminal of the transistor-based switch in response to the comparison indicating that the difference between the first and second voltages is greater than a threshold amount (Paragraphs [0055] and [0069]).
Regarding claim 21, Ostrovksy discloses in which the second trigger indicates a power loss condition (Paragraph [0092]:  “RMS rather than average current”) for the safety fault monitor circuit, and in which the fault interrupter signal is a silicon-controlled rectifier (SCR) signal (Figure 4A:  402; Paragraph [0109]).
Allowable Subject Matter
Claim 7, 8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 7, the prior art of record fails to disclose alone or in combination:
the first power converter circuit includes a diode rectifier followed by a resistor-capacitor (RC) or a switched-mode power supply (SMPS), and in which the second power converter circuit includes a resistor-capacitor (RC) circuit coupled to an input side of the SMPS.

Regarding claim 8, the prior art of record fails to disclose alone or in combination:
the first power converter circuit includes a first resistor-capacitor (RC) circuit, wherein the RC circuit is a first RC circuit, and the second power converter circuit includes a second RC circuit coupled to an input side of the first RC circuit, and the second RC circuit has a higher resistance than the first RC.

Regarding claim 16, the prior art of record fails to disclose alone or in combination:


Regarding claim 17, the prior art of record fails to disclose alone or in combination:
the first bias input is adapted to receive a first voltage from a first resistor-capacitor (RC) circuit, and the second bias input is adapted to receive the second voltage via a second RC circuit coupled to an input side of the first RC circuit.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN H SPRENGER whose telephone number is (571) 272-9424.  The examiner can normally be reached on Monday, Tuesday, and Thursday 8am-3pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 5712721838.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KEVIN H SPRENGER/           Examiner, Art Unit 2838                                                                                                                                                                                             
/ADOLF D BERHANE/Primary Examiner, Art Unit 2838